Oo 70o© YN) HDA Wn & WwW HNO —

NM NN NWN HN HN NHN NO HN NO | | | =O = OO ESO Sell eS
ao nN DD Hn & WY NYO —|- GF 0 BOB st HR A FP WD NY —§ CS

“

L.

 

 

 

 

 

7_fleEDtCt*™” RECEIVED
____ ENTERED ~___ SERVED ON
COUNSEL/PARTIES OF RECORD
JUN 27 2039
CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: _ DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
THOMAS SJOBERG,
- CASE NO. 3:17-cv-00263-MMD-WGC
Plaintiff,
VS. ORDER GRANTING

DEFENDANTS’ MOTION TO

Defendants.

 

 

 

 

COME NOW Defendants, ALVIN McNEIL and WAYNE HAWLEY, by and through
their attorneys of record, Thorndal Armstrong Delk Balkenbush & Eisinger, and hereby move
this Court to disassociate LUCAS W. MOLLECK, ESQ., as counsel for Defendants, ALVIN
McNEIL and WAYNE HAWLEY, as he is no longer associated with the firm of Thorndal
Armstrong Delk Balkenbush & Eisinger. Katherine F. Parks, Esq. of the firm of Thorndal
Armstrong Delk Balkenbush & Eisinger will continue to represent Defendants, AILVIN McNEIL
and WAYNE HAWLEY, in this action. Thorndal Armstrong Delk Balkenbush & Eisinger
respectfully requests the removal of LUCAS W. MOLLECK, ESQ. from the list of attorneys
Ml
Mf
Mf
Mf

 
o Oo ND HW BR WY HY =

NY NY NY NY NN NN RD Rm mm im ii
oN BD HW FSF YW Nn = SO WDM HI DW Bw HH =| S

 

 

associated with this case, as well as future pleadings and counsel’s proofs of service.

DATED this 26" day of June, 2019.

THORNDAL ARMSTRONG
DELK BALKENBUSH & EISINGER

By:_/s / Katherine F. Parks _
Katherine F. Parks, Esq.
State Bar No. 6227
6590 S. McCarran Blvd., Suite E
Reno, Nevada 89509
(775) 786-2882
kfp@thorndal.com
Attorneys for Defendants
ALVIN MCNEIL AND WAYNE HAWLEY

IT IS SO ORDERED.
DATED this 27th day of June, 2019.

War. C

William G. Cobb, U.S. Magistrate Judge

 
